OPINION OF THE COURT
This case is controlled by Koch v. Ziegler, No. 3417,290 P. 321, just decided. Though the pleadings, the evidence, and appellee's position are somewhat different, appellant's contentions are the same, and must be similarly disposed of. Appellant did, in this case, except to certain findings that they were immaterial to the issues. But, if those exceptions meant that a defense of unreasonable discharge had not been pleaded, it was too late after appellant had litigated the issue without objection.
The judgment must be affirmed, and the cause remanded. It is so ordered.
CATRON and SIMMS, JJ., concur.
BICKLEY, C.J., and PARKER, J., did not participate.
Appeal and Error 3CJ § 623 p. 727 n. 99. *Page 94